PECK, C. J.
I have examined the record and bill of exceptions in this case, and find but one available error, and that consists in the refusal of the court to give the first charge asked by the defendants. Taken in connection with the evidence, this charge should have been given. Occasional acts of criminal intimacy do not make out the offense named in the statute. — Collins v. The State, 14 Ala. 608. The parties accused must five together in adultery or fornication, or at least the conduct of the parties must be of such a character as to become, openly, an evil example — an outrage upon decency and morality. In the ease of Collins v. The State, supra, it is decided that a married man who visits and remains with his paramour one night in every week, and sometimes óftener, for seven months, at her residence, but half a mile from his own house, is guilty *272of living in. adultery witliin the meaning of the statute. This is going quite as far as any reasonable interpretation of the words of the statute will permit.
Let the judgment be reversed, and the cause remanded for another trial.